November 15, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       MARK ANTHONY REYNA, Appellant

NO. 14-12-00774-CV                         V.

           DON SUMNER, HARRIS COUNTY TAX ASSESSOR, Appellee
                   ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on July 18, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
       We further order that all costs incurred by reason of this appeal be paid by
appellant, Mark Anthony Reyna.
      We further order this decision certified below for observance.